DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Nov 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 Nov 2021 was filed after the mailing date of the Notice of Allowance on 25 Aug 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 2, 5, 7-12 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the information disclosure statement with RCE has been considered, as referenced above.  Consideration of the references and an updated search does not affect the previous indication of allowable subject matter in the 25 Aug 2021 Notice of Allowance. That is to say, the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 19 and 20, namely: 

a method of operating a portable electronic device of a first type in a cross reality system in which devices of multiple types interact with a remote localization service via at least one network, the portable electronic device being configured to capture images, the method comprising acts of: 
capturing a plurality of images with a sensor on the portable electronic device, 
wherein the plurality of images comprise pixels depicting a three-dimensional (3D) environment of the portable electronic device at a time of capture; 
modifying the plurality of images to normalize values of the pixels in the plurality of images with respect to values of pixels in images captured with electronic devices of a second type; 
selecting clusters of pixels in at least a subset of the plurality of modified images as representative of features in the 3D environment; 
generating feature descriptors from the selected clusters of pixels; and 
causing the feature descriptors to be transmitted to the remote localization service via the network, as recited in claim 1, and similarly in claims 19 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613